    Case 2:13-cr-00011-JTM-MBN Document 242 Filed 10/15/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                         CRIMINAL ACTION


VERSUS                                                           NUMBER: 13-011


C. RAY NAGIN, #32751-034                                         SECTION: H

                                          ORDER

     Considering the application and affidavit to proceed in forma pauperis,

IT IS ORDERED that:

☒    the motion is GRANTED; the party is entitled to proceed in forma pauperis.

☐    the motion is MOOT; the party was previously granted pauper status.

☐    the motion is DENIED; the party has sufficient funds to pay the filing fee.

☐    the motion is DENIED as MOOT; the filing fee has already been paid.

☐    the motion is DENIED due to the party’s failure to provide this court with the requisite
     financial information.

☐    the motion is DENIED; the party is not entitled to proceed in forma pauperis for the listed
     reasons:
     New Orleans, Louisiana, this 15th day of October, 2019.



                                                 _______________________________
                                                 UNITED STATES DISTRICT JUDGE
